                   IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

TINA H. CRUMLEY,                                §
                                                §
                 Plaintiff,                     §
                                                §
v.                                              §      CIVIL ACTION NO.
                                                §      4:19-cv-0041-JMV
                                                §
COMMISSIONER OF                                 §
SOCIAL SECURITY,                                §
                                                §
                 Defendant.                     §

                        ORDER ON PETITION FOR ATTORNEY FEES

          Before the Court are Plaintiff’s motion [23] for attorney fees pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), and Defendant’s response [24].         For the

reasons that follow, the motion will be granted.

          In these proceedings Plaintiff sought judicial review of the Social Security

Commissioner’s final decision denying a claim for benefits. By Final Judgment [22] dated

October 31, 2019, this Court remanded this case to the Commissioner for further proceedings.

Plaintiff now seeks attorney fees in the amount of $4,233.60 for 22.3 hours of attorney time

before this Court on the grounds that Plaintiff was the prevailing party and the Commissioner’s

position was not “substantially justified.”    The Acting Commissioner does not oppose the

requested award.

          The Court, having thoroughly considered the motion, response, and the applicable law,

finds the requested award is reasonable; and no special circumstance would make the award

unjust.

          THEREFORE, IT IS ORDERED:
       That the Commissioner shall promptly pay Plaintiff $4,233.60 in attorney fees for the

benefit of her counsel.

       This 2nd day of January, 2020.

                                                                 /s/ Jane M. Virden
                                                                 U. S. MAGISTRATE JUDGE




                                             2
